I114th CONGRESS2d SessionH. R. 6495IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Veasey (for himself and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security, with respect to individuals who have timely filed a DACA renewal request, to provide a short-term, interim grant of deferred action and employment authorization when there is a delay in processing the renewal request because of a service disruption or other technical problem that causes adjudications to stop or stall. 
1.Short titleThis Act may be cited as the Ensure Access to DACA Act.  2.Effect of delays in DACA renewal processIn the case of an alien who received a grant of deferred action under the Deferred Action for Childhood Arrivals (DACA) program established pursuant to the memorandum of the Secretary of Homeland Security dated June 15, 2012, and has submitted a DACA renewal request during the period beginning 150 days before the expiration date of their period of deferred action and ending 120 days before such expiration date, the Secretary of Homeland Security shall provide a temporary, interim grant of deferred action (and work authorization if the alien previously had work authorization under DACA) if there is a delay in reaching a final decision on the renewal request because of a service disruption, or other technical problem, that causes adjudications to stop or stall for a week or longer. The interim renewal shall be effective until a final decision on the renewal request is made.  
